Citation Nr: 1744503	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  10-26 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a chronic kidney disease, to include as secondary to hypertension. 

3.  Entitlement to a total disability based on individual unemployability (TDIU) due to a service-connected disability. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  The Veteran also served in the Army National Guard of Puerto Rico from July 1981 to December 2002.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2012, the Board remanded this case for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claims were previously remanded in November 2012 to obtain his Social Security Administration (SSA) records.  The RO has since complied with this request.  See Stegall v. West, 11 Vet. App. 268 (1998).  Nevertheless, and although the further delay is regrettable, the Board finds that additional development is necessary prior to appellate consideration of the issues herein.  

In this regard, the Board notes that the Veteran's National Guard points summary indicates that he received credit for AD (active duty) and IDT (inactive duty training) from July 1981 to December 2002.  See Service Personnel records.  Nevertheless, the AOJ has not verified the character of the Veteran's National Guard service, to include periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Accordingly, remand is warranted for the AOJ to undertake any development necessary to verify the dates of any such periods.

Moreover, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-84 (2006); see also 38 U.S.C. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Here, the record shows competent medical evidence of hypertension and a chronic kidney disease.  The Veteran also contends that his hypertension began during his National Guard service and caused his chronic kidney disease.  Further, the record is unclear as to whether his hypertension and/or chronic kidney disease is etiologically related to his National Guard Service, in particular, any period of ACDUTRA.  Periods of INACDUTRA service shall not be considered.  INACDUTRA is limited to injuries (not diseases) incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101 (23), (24) (West 2014).  As such, a VA examination is necessary to assess the etiology of the Veterans hypertension and chronic kidney disease.  

It is also unclear whether all service medical records relating to the Veteran's National Guard service have been requested or associated with the record.  In pertinent part, while the AOJ indicated that further attempts to obtain service treatment records would be futile, the Board recognizes that the AOJ utilized the wrong social security number in attempting to obtain the Veteran's service treatment records.  See February 2009 Request for Information and April 2009 VA Memo.  Thus, on remand the AOJ should ensure that all of the Veteran's service treatment records have been associated with the record.  

The consideration of entitlement to a TDIU is dependent upon the impact of the Veteran's service-connected disabilities on his ability to obtain or retain substantially gainful employment.  The matter of a TDIU is thus inextricably intertwined with the Veteran's claims for service connection for hypertension and chronic kidney disease.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Remand of the inextricably intertwined TDIU claim is therefore required.

Also, it appears that VA treatment, service personnel, and translated SSA records were added to the claims file after the issuance of the October 2016 Supplemental Statement of the Case (SSOC).  Accordingly, on remand, the AOJ must consider this additional evidence. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all relevant and outstanding VA and private medical records and associate them with the claims file.  All attempts to obtain these records must be documented in the file.

2.  Undertake all appropriate efforts to obtain the Veteran's service treatment records for any periods of National Guard service.  If it is found that such records are unavailable, issue a formal finding documenting the efforts undertaken to obtain such records and inform the Veteran of such efforts.

3.  Take all appropriate efforts to confirm the Veteran's dates of ACDUTRA and INACDUTRA, and enumerate such dates to the extent possible by month, day, and year.  This enumeration must be clear and should consist of more than simply the Veteran's pay records or retirement points.

4.  After the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension and chronic kidney disease.  The Veteran's claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion responding to the following:

a)  With respect to the Veteran's periods of ACDUTRA service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension and/or chronic kidney disease was caused or aggravated (that is, permanently worsened) by any incident of his ACDUTRA service.  

b)  If the Veteran's hypertension is found to be etiologically related to any period of ACDUTRA and chronic kidney disease is not, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic kidney disease was caused or aggravated (worsened beyond the natural progression) by his hypertension.  

c)  If the Veteran's chronic kidney disease is found to be etiologically related to any period of ACDUTRA and his hypertension is not, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused or aggravated (worsened beyond the natural progression) by his chronic kidney disease. 

The examiner is advised that the Veteran is competent to report his symptoms/history and that such reports must be acknowledged and considered in formulating any opinion.  If his reports are discounted, the examiner should provide a reason for doing so.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After the requested development has been completed, the AOJ shall review the claims file, to specifically include all evidence and information added to the claims file after the issuance of the October 2016 SSOC, and readjudicate the claims on appeal.  If any decision is adverse to the Veteran, he shall be furnished a SSOC and provided with the opportunity to respond.  Thereafter, the appeal must be returned to the Board for appellate review.











(CONTINUED ON NEXT PAGE)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




